UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 30, 2010 Lenco Mobile Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-53830 75-3111137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (805) 308-9199 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On June 30, 2010, Lenco Mobile Inc. entered into an Amendment No. 2 to Convertible Promissory Note with a holder of a promissory note in the principal amount of $100,000 that we issued in connection with the acquisition of our AdMax Media Inc. business.The amendment to the promissory note extends the maturity date of such promissory note from July 16, 2010 until January 16, 2011. We issued a press release on June 30, 2010 announcing the amendment to the promissory note.The press release is attached as exhibit 99.1 to this current report on Form 8-K and is incorporated herein by reference. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information provided in response to Item 1.01 of this report is incorporated by reference into this Item 2.03. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Incorporation by Reference Amendment No. 2 to Convertible Promissory Note dated June 30, 2010 Filed herewith. Press Release Issued by Lenco Mobile Inc. on June 30, 2010 Filed herewith. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lenco Mobile Inc. By: /s/ Thomas Banks Thomas Banks Chief Financial Officer Date:June 30, 2010 -3-
